Citation Nr: 1027571	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-12 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy 
of the right and left upper and lower extremities.

5.  Entitlement to service connection for a bilateral eye 
disability.

6.  Entitlement to service connection for a bilateral lung 
condition.

7.  Entitlement to service connection for bilateral hearing loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for skeletal arthritis.

10.  Entitlement to service connection for arthritis of the right 
hand, left shoulder, and left elbow.

11.  Entitlement to service connection for peptic ulcer disease.

12.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of August 
2006.  He failed to report for a VA Travel Board hearing 
scheduled for June 2010.

The issues of entitlement to service connection for low back and 
bilateral hip disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not serve in Vietnam, and in-service 
herbicide exposure has not otherwise been shown.  

2.  Diabetes mellitus was not shown in service, or within one 
year thereafter, and, if present, is unrelated to service.  

3.  Peripheral neuropathy of the right and left upper and lower 
extremities was not shown in service, and, if present, is 
unrelated to service.  

4.  A bilateral eye disability was not shown in service, and, if 
present, is unrelated to service.  

5.  A bilateral lung condition was not shown in service, and, if 
present, is unrelated to service; asbestos exposure has not been 
shown.  

6.  Bilateral hearing loss was not shown in service, or within 
one year thereafter, and, if present, is unrelated to service.  

7.  Tinnitus was not shown in service, and is unrelated to 
service.  

8.  Skeletal arthritis was not shown in service, or within one 
year thereafter, and, if present, is unrelated to service.  

9.  Arthritis of the right hand, left shoulder, or left elbow was 
not shown in service, or within one year thereafter, and, if 
present, is unrelated to service.  

10.  Peptic ulcer disease was not shown in service, or within one 
year thereafter, and, if present, is unrelated to service.  

11.  Headaches were not shown in service, and, if present, are 
unrelated to service.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy of the right and left upper and lower 
extremities was not incurred in or aggravated by service, nor may 
service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

3.  A bilateral eye disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

4.  Service connection for a bilateral lung condition, to include 
asbestos-related lung disease, was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

5.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

6.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  Skeletal arthritis was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

8.  Arthritis of the right hand, left shoulder, and left elbow 
was not incurred in or aggravated by service, nor may service 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).

9.  Peptic ulcer disease was not incurred in or aggravated by 
service, nor may service incurrence be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

10.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In a letter dated in March 
2006, prior to the adjudication of the claims, the RO notified 
the Veteran of the information necessary to substantiate the 
service connection claims on appeal, and of his and VA's 
respective obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
He was told that the evidence must show a relationship between 
his current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  He was informed of the ways by which 
exposure to herbicides and asbestos could be shown, and asked to 
provide information concerning his claimed exposures.  In a 
separate letter dated in March 2006, he was provided information 
regarding assigned ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  Service treatment records 
have been obtained.  The Veteran did not provide any evidence or 
information concerning post-service treatment for the claimed 
conditions, or of exposure to herbicides or asbestos in service, 
despite VA's request.  Social Security Administration (SSA) 
records indicate that the Veteran's SSA benefits are based on age 
and not disability.  A VA examination was obtained concerning the 
issues of service connection for hearing loss and tinnitus.  The 
examination described the disabilities in sufficient detail and 
based on sufficient evidence for the Board to make an informed 
decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A VA 
nexus opinion is not warranted for the remaining issues decided 
in this decision because, as discussed below, there is no 
credible evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive period 
for which the claimant qualifies, or a credible indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, neither the 
appellant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
for certain chronic diseases, such as arthritis, peptic ulcer 
disease, diabetes mellitus, and sensorineural hearing loss, will 
be rebuttably presumed if manifest to a compensable degree within 
one year after separation from active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  To establish 
service connection, a Veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship (nexus) between 
the current disability and the in-service disease or injury (or 
in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 
(Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  Evidence of continuity of symptomatology since 
service may also establish service connection.  Absent the 
current existence of a claimed condition, however, there may be 
no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal 
weight is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same probative 
value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay assertions, however, may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, at 1377.  

A.  Diabetes Mellitus and Peripheral Neuropathy

The Veteran contends that diabetes mellitus developed as a result 
of exposure to Agent Orange.  VA law provides that service 
incurrence for certain diseases, including type 2 diabetes and 
acute and sub-acute peripheral neuropathy, will be presumed on 
the basis of an association with certain herbicide agents (e.g., 
Agent Orange).  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  Thus, certain types of peripheral 
neuropathy are also presumptively associated with herbicide 
exposure.  Such a presumption, however, requires evidence of 
actual or presumed exposure to herbicides.  Id.; see MR21-1MR, 
Part IV, Subpart ii, Chapter 2, § C; Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  

Service records do not show that the Veteran served in the 
Republic of Vietnam during the Vietnam era, and, in his February 
2006 claim, he indicated he had not served in Vietnam.  As a 
result, exposure to herbicides may not be presumed on that basis.  
He did not respond to a request for information concerning his 
claimed exposure to herbicides.  Accordingly, in the absence of 
any evidence in support of his bare contention that he was 
exposed to herbicides in service, without any dates, locations, 
or circumstances, the Board finds that the weight of the evidence 
establishes that he was not exposed to herbicides, including 
Agent Orange, in service, and, therefore, service connection may 
not be granted for diabetes mellitus or peripheral neuropathy on 
a presumptive basis.  

Service treatment records do not show the presence of diabetes 
mellitus or peripheral neuropathy in service.  The Veteran has 
not contended that diabetes mellitus or peripheral neuropathy was 
present in service, or that diabetes mellitus was present within 
one year of his discharge.  There is no medical evidence of the 
current presence of diabetes mellitus or peripheral neuropathy, 
nor is there lay evidence of continuity of symptomatology.  The 
existence of diabetes mellitus or peripheral neuropathy requires 
medical evidence, which the Veteran has neither provided nor 
identified.  Although he requested an examination, he has not 
presented lay or medical evidence of the presence of symptoms in 
service, or of continuity of symptomatology after service; thus, 
an examination is not warranted.  In view of these factors, the 
preponderance of the evidence is against the claims for service 
connection for diabetes mellitus and peripheral neuropathy of 
both upper extremities and both lower extremities, the benefit-
of-the-doubt doctrine does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


B.  Eye Disability

The Veteran contends that he has an eye disability which is 
secondary to diabetes mellitus.  Service connection may be 
granted on a secondary basis for a disability which is 
proximately due to or the result of an established service-
connected disorder.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a disorder which is 
aggravated by a service- connected disability; compensation may 
be provided for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.310(c) (2007); see Allen v. Brown, 8 
Vet. App. 374 (1995).  As discussed above, however, service 
connection for diabetes mellitus is denied in this decision, and, 
therefore, service connection is not warranted for any disability 
which is secondary to diabetes mellitus.  

Service treatment records show that on the entrance and 
separation examinations, it was noted that the Veteran wore 
glasses.  An evaluation in September 1966 for the purpose of 
replacing broken glasses noted that he had myopia.  For purposes 
of entitlement to benefits, the law provides that refractive 
errors of the eyes are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  In the 
absence of a superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, including 
myopia, even if visual acuity decreased in service, as this is 
not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9.  Accordingly, such a disorder cannot be 
service-connected, absent evidence of aggravation by a 
superimposed disease or injury.  See Monroe v. Brown, 4 Vet. App. 
513, 514-515 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 82-90 (July 
18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  The Veteran 
has not contended, nor does the evidence show, any such 
aggravation or superimposed disease or injury during service.  

Given these factors, the preponderance of the evidence is against 
the claim for service connection for an eye disability, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b).  

C.  Bilateral Lung Condition

The Veteran states that he has a bilateral lung condition, due to 
in-service asbestos exposure.  VA must analyze an appellant's 
claim to entitlement to service connection for asbestosis or 
asbestos-related disabilities under the guidelines set forth in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).  
See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. 
Brown, 4 Vet. App. 428, 432 (1993).  The Board notes these 
provisions were recently rescinded and are now found at M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, effective December 13, 
2005.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases are 
not substantive rules, and there is no presumption that a Veteran 
was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 
141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.  

According to the manual, occupations involving asbestos exposure 
include mining and milling, shipyard and insulation work, 
demolition of old buildings, construction, manufacture and 
servicing of friction products such as clutch facings and brake 
linings, manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  High 
exposure to asbestos and a high prevalence of disease have been 
noted in insulation and shipyard workers.  The latent period 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  The manual goes on to say that 
the clinical diagnosis of asbestosis requires a history of 
asbestos exposure and radiographic evidence of parenchymal lung 
disease.  In reviewing claims for service connection, it must be 
determined whether or not military records demonstrate asbestos 
exposure in service; it should be determined whether or not there 
was asbestos exposure pre-service and post-service; and it should 
be determined if there is a relationship between asbestos 
exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C.

In this case, service department records show that the Veteran's 
occupational specialty during service was as a cook.  He did not 
respond to VA's request for information concerning his claimed 
asbestos exposure, such as dates, locations, or circumstances.  
He has not stated he has been diagnosed as having an asbestos-
related lung condition, and the diagnosis itself requires medical 
expertise.  No symptoms of a lung condition were shown in 
service.  He has not reported continuity of symptomatology.  
Although he requested an examination, absent any evidence that he 
was exposed to asbestos in service, or lay or medical evidence of 
the presence of pertinent symptomatology, an examination is not 
warranted.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b).  

D.  Hearing Loss and Tinnitus

Service connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings meeting 
regulatory requirements for hearing loss disability for VA 
purposes, and a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 
(1993).  

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds 
for at least three of these frequencies are 26 decibels or more; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Additionally, the threshold 
for normal hearing is from zero to 20 decibels, and higher 
threshold levels indicate some degree of hearing loss.  Hensley, 
at 157.  

Service treatment records show that on the April 1966 enlistment 
examination, audiometric testing disclosed pure tone thresholds, 
in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
5 (15)
35 (45)
20 (25)
LEFT
5 (20)
10 (20)
5 (15)
-5 (5)
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA). Those are the figures on the left of each column and are 
not in parentheses. Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI). In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

The separation examination in May 1968 is presumed to have been 
conducted using ISO standards.  Audiometric testing disclosed 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
--
10
LEFT
5
10
5
--
5

The Veteran was evaluated by a private audiologist in April 2006.  
According to the June 2006 report of that consult, the Veteran 
reported a history of bilateral tinnitus and bilateral hearing 
loss for many years.  He served in the military for two years, 
and fired weapons with no hearing protection.  After service, he 
worked as  fireman for 37 years with no hearing protection.  He 
had no history of recreational noise exposure.  The audiologist 
stated that audiometric test results indicated a mild high 
frequency sensorineural hearing loss bilaterally.  Speech 
discrimination scores using the Maryland CNC list were 88 percent 
in the right ear and 92 percent in the left ear.  The attached 
audiogram indicated audiometric findings ranging from 10 to 20 
decibels from 500 to 2000 hertz, bilaterally, and from 20 to 30 
decibels at 3000 and 4000 hertz.  The examiner concluded that the 
etiology of his hearing loss and tinnitus was at least as likely 
as not secondary to his excessive noise exposure while in the 
military.
 
The Veteran was afforded a VA audiology examination in February 
2008.  Audiometric testing disclosed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
20
10
LEFT
15
10
10
15
20

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The examiner noted that the Veteran 
reported hearing loss and tinnitus of many years standing.  He 
reported a gradual decrease in hearing.  He reported military 
noise exposure without the use of hearing protection in auto 
repair.  With the use of hearing protection, he reported noise 
exposure from firearms.  He had civilian noise exposure without 
hearing protection from a lawn mower and weed eater, and with 
hearing protection as a fireman.  He stated that following 
discharge he worked at a paper mill for two years, a ship yard 
for 1-1/2 years, and the fire department for 37 years.  

The examiner concluded that the Veteran's hearing did not meet 
the VA criteria for hearing loss disability, and that, as his 
hearing had been normal at separation, military noise exposure 
could not have contributed to any hearing loss.  The examiner 
also noted that the Veteran was unsure of when his tinnitus had 
begun, and concluded that the tinnitus was not due to any 
military noise exposure.  

As converted to ISO standards, the Veteran had a hearing loss in 
the right ear meeting VA criteria noted on entrance.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2005).  According to the United States 
Court of Appeals for Veterans Claims (Court) this means that if 
an increase in disability is shown in service, a presumption of 
aggravation applies, which can only be rebutted by clear and 
unmistakable evidence of natural progress.  Cotant v. Principi, 
17 Vet.App. 116, 132 (2003).

In this case, the Veteran's hearing at separation was normal in 
both ears, and the 2008 VA examination also disclosed hearing in 
both ears to be normal for VA purposes.  The pure tone thresholds 
were normal on the private examiner's report, although the speech 
discrimination met the criteria for a VA hearing loss disability.  
Because the Veteran's hearing in the right ear was better at 
separation, as well as on the current examinations, than on the 
entrance examination, there was no increase in disability during 
service, and any pre-existing hearing loss cannot be considered 
to have been aggravated during service.  

As to service incurrence, the private examiner in 2006 concluded 
that hearing loss was due to in-service noise exposure, while the 
VA examiner concluded that in-service noise exposure was 
unrelated to any subsequent hearing loss.  In evaluating the 
probative value to be assigned to the opinions, the Board 
observes that the private examiner did not refer to the normal 
separation examination, which was a significant factor in the VA 
examiner's opinion.  Both examiners reported a history of hearing 
loss for many years, but without onset specifically tied to 
service.  The private examiner did not provide any rationale for 
her conclusion, and, in view of the Veteran's non-combat 
specialty as a cook, his post-service history of 37 years as a 
fireman versus 2 years in the military, and the non-specific 
history of onset of hearing loss, this significantly lessens the 
probative value of the opinion.  In this regard, under Hensley, 
there must be a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.  In this case, the private examiner's 
opinion did not provide any basis, sound or otherwise, on which 
to attribute post-service findings to service.  Accordingly, the 
Board finds the VA examiner's opinion, which included a review of 
the file, as well as a rationale, to be more probative.  Based on 
that opinion, the normal findings at separation, and the absence 
of any history of continuity of symptomatology, the preponderance 
of the evidence is against the claim for service connection for 
bilateral hearing loss. 

Concerning tinnitus, the Veteran reported, on both examinations, 
that he had had tinnitus for many years, but was unsure when it 
had begun.  The VA examiner concluded that the tinnitus was not 
due to any military noise exposure, while the private examiner 
included it was not.  Given the absence of any record of tinnitus 
in service or for many years thereafter, as well as the absence 
of a history of continuity of symptomatology since service, the 
private opinion, lacking any rationale for the conclusion, the 
Board finds that the preponderance of the evidence is against the 
claim for service connection for tinnitus.  

In view of the foregoing, service connection is not warranted for 
bilateral hearing loss or tinnitus.  In reaching this 
determination, the Board is mindful that all reasonable doubt is 
to be resolved in the Veteran's favor; however, the preponderance 
of the evidence is against the claim, and the claim must be 
denied.  38 U.S.C.A. § 5107(b).  

E.  Arthritis of Multiple Joints, Peptic Ulcer Disease, and 
Headaches

The Veteran claims service connection for skeletal arthritis, as 
well as arthritis of the right hand, left shoulder, and left 
elbow.  Service treatment records do not show complaints, 
treatment, or abnormal findings pertaining to a generalized 
skeletal condition, or the right hand, left shoulder, or left 
elbow.  On the separation examination in May 1968, he responded 
"no" to all questions of whether he had now, or had ever had, 
various skeletal complaints, except the low back, which is 
addressed in the REMAND below.  He has not provided any lay 
evidence of pertinent symptomatology in service, or of continuity 
of symptomatology after service.  

The Veteran also claims service connection for stomach ulcer and 
headaches.  As with the arthritis issues, service treatment 
records do not show complaints, treatment, or abnormal findings 
pertaining to peptic ulcer disease or headaches, and on the 
separation examination in May 1968, he responded "no" to all 
questions of whether he had now, or had ever had, "frequent or 
severe headaches," "frequent indigestion," or "stomach, liver 
or intestinal trouble."  He has not provided any lay evidence of 
pertinent symptomatology concerning either disability in service, 
or of continuity of symptomatology after service.  Additionally, 
there is no medical evidence of the presence of either condition 
after service, or of a medical nexus to service.  

In the absence of lay or medical evidence of either in-service 
symptoms or post-service continuity or nexus, an examination is 
not warranted, and the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for peripheral neuropathy of the right and 
left upper and lower extremities is denied.

Service connection for a bilateral eye disability is denied.

Service connection for a bilateral lung condition is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for skeletal arthritis is denied. 

Service connection for arthritis of the right hand, left 
shoulder, and left elbow is denied.

Service connection for peptic ulcer disease is denied.

Service connection for headaches is denied.


REMAND

The remaining issues of service connection for a low back 
disability and a bilateral hip disability require further 
development.  Service treatment records include an induction 
examination, of uncertain date.  According to the examination 
report, the date of examination was January 26, 1965, but the 
date it was signed by the physician was August 23, 1966, which is 
the date the Veteran entered onto active duty.  On the report of 
medical history obtained from the Veteran, he responded "no" to 
a question of whether he had now, or had ever had, "recurrent 
back pain."  The examination report, however, reported mild 
spasm of the left lumbar paraspinal muscles with treatment.  A 
letter dated July 29, 1966, from C. Covington, M.D., stated that 
the Veteran had been seen on July 25, 1966 with a hurt back that 
occurred in a baseball game, and that he was not able to go to 
work.  

During service, the Veteran was seen on numerous occasions, 
beginning shortly after entrance, for complaints of back pain.  
He reported having injured his back in high school football, with 
recurrent pain ever since.  He was given a permanent profile 
limiting his activity in February 1967, with duty restrictions 
including no strenuous activity, due to curvature of spine and 
recurrent low back pain.  An orthopedic consult in April 1967 
noted that the Veteran had been placed on light duty during the 
second or third week of training and had been given a permanent 
profile, which he stated was based on a "rather nebulous" 
history of low back pain due to a 1962 football injury.  The 
doctor observed that between this 1962 injury and his 1966 
entrance onto active duty, he worked as a longshoreman and his 
muscle build was consistent with that type of vigorous physical 
activity.  He further noted that no diagnosis had ever really 
been established except for a mild degree of scoliosis and 
increased lumbar lordosis which was not really related to the 
area of pain identified by the Veteran, which was over the left 
iliac crest.  Nevertheless, the separation examination report in 
May 1968 included a diagnosis of chronic back strain.  

A Veteran is presumed to be in sound condition when entering into 
military service except for conditions noted on the entrance 
examination or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto, and that the disease or injury was not aggravated by 
service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  The 
burden is on VA to rebut the presumption soundness, by clear and 
unmistakable evidence, both that the disorder at issue pre-
existed service, and was not aggravated by service.  See 
VAOPGCPREC 3-2003 (July 2003); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).

In determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
must consider the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the Veteran's history 
of clinical factors.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 
2000).  Although the in-service orthopedic consultant seemed 
skeptical of a pre-existing condition, the Veteran did have back 
spasms noted on the entrance examination, as opposed to simply a 
history of back pain.  This symptom, however, may have been 
related to an apparent injury shortly before the injury, and, 
thus, whether the condition before service was chronic must be 
established.

The Veteran was afforded a VA examination in February 2008.  On 
this examination, the Veteran identified the area of pain as in 
the pelvic crest.  X-rays showed minimal degenerative disc 
disease at L3-4, L4-5, and possibly L5-S1.  The examiner 
concluded that the Veteran's current minimal degenerative disc 
disease was not related to service.  The examination is 
defective, however.  First, the examiner implied that the back 
pain reported at entrance was an effort to prevent being drafted, 
although the examination shows that he actually had back spasms 
at that time.  In addition, the examination did not address the 
fact that pain in the left iliac crest was noted in service, as 
well as on the examination in 2008, but instead indicated that 
his current pain was in a different location than that shown in 
service.  These factors suggest that the opinion may not have 
been based on an accurate history.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (Board is not obliged to accept an opinion 
based on inaccurate medical history).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine whether he has a 
chronic low back or hip disability of service 
origin or aggravation.  The entire claims 
folder and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.  The examiner's attention is 
drawn to the January 1965/August 1966 
induction examination, Dr. Covington's July 
1966 letter, the April 1967 orthopedic 
consult, and other complaints of iliac crest 
pain in the service treatment records, as 
well as all other relevant evidence of 
record.  An examination and any indicated 
studies should be performed.  

If the Veteran has a chronic low back 
disability, the following matters should be 
addressed in the opinion:  Did the condition 
undebatably (i.e., clearly and unmistakably) 
exist prior to service; If so, did the 
disability increase in severity in service; 
If so, was the increase in severity 
undebatably due to the natural progress of 
the disease?

If the low back condition currently present 
did not unequivocally pre-exist service, is 
it at least as likely as not that the 
condition was of service onset?

If the Veteran has a chronic disability of 
one or both hips, including the pelvic or 
iliac crest, is it at least as likely as not 
that the condition had its onset during or 
within one year of active duty?  

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service connection 
for a low back disability and a bilateral hip 
disability.  If either claim remains denied, 
the Veteran should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to respond, 
before the case is returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


